DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "a direction intersecting with a circumferential direction about the rotation axis" in Lines 5-6.  The direction of intersecting a circumferential direction is unclear.  It appears limitless and any direction would meet this direction.  Appropriate correction required.
Claim 1 recites "a cutting blade portion formed on a continuous portion of the rake face and the flank face" in Lines 8-9.  It is unclear whether this is a cutting edge at the intersection of the rake face and flank face or if this portion is broader and more encompassing that the edge alone.  Appropriate correction required.
Claim 1 recites "without reducing thickness around the cutting blade portion" in Line 15.  It is unclear what the this limitation requires.  It is unclear what the thickness is attributed to in the claimed invention.  Appropriate correction required.
Claim 1 recites "a direction intersecting with the rotation axis" in Line 18.  It is unclear whether this is the same direction intersecting with the rotation axis as recited in Line 9 or if it is a different direction.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyer et al. (FR 2846897 A1).
Boyer et al. discloses a tip dressing cutter (Figs. 1, 2) including a rotary holder (1) capable of being rotated about its rotation axis and a cutter plate (3) attached to the rotary holder.  The cutter plate (3) is capable of contacting an electrode tip of spot welding brought into proximity to the rotating rotary holder with a central axis of the electrode tip being aligned with the rotation axis and to cut the electrode tip (Translation at pages 4-5).  The cutter plate (3) includes a rake face (surface with groove 32 on it) shaped to extend along a direction intersecting .
Response to Arguments
Applicant's arguments filed March, 17, 2022 have been fully considered but they are not persuasive.  Applicant argues that the recessed grooves do not reach the cutting blade portion.  Examiner disagrees.  It is noted that such features are not recited in the rejected claim(s).  See In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).  The claims state that the grooves extend from a location near the cutting blade portion.  This is not tantamount to the grooves being spaced apart such that they do not intersect a cutting blade/edge.  It is not clear that the “portion” is an edge.  As such, the prior art of record reads upon the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722